            Case 6:20-cv-00533-ADA Document 55 Filed 04/19/21 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                      §
BRAZOS LICENSING AND                             §
DEVELOPMENT,                                     §
                                                 §
                Plaintiff,                       §
                                                 §
       v.                                        §    CIVIL ACTION NO. 6:20-CV-533-ADA
                                                 §
HUAWEI TECHNOLOGIES CO.,                         §
LTD., HUAWEI TECHNOLOGIES USA                    §
INC.                                             §
                                                 §
                Defendants.                      §

                                   NOTICE OF APPEARANCE

       Defendants Huawei Technologies Co., Ltd. and Huawei Technologies USA Inc.

(“Defendants”) hereby file this Notice of Appearance and informs the Court that the following

attorney has entered this action as counsel for Defendants:

       Kuan-Chieh Tu
       Texas Bar No. 24090443
       MCGUIREWOODS LLP
       2 Embarcadero Center, Suite 1300
       San Francisco, CA 94111
       Telephone: (415) 490-0918
       Facsimile: (415) 844-1928
       gtu@mcguirewoods.com

       In connection with this Notice, Ms. Tu requests that her appearance for Defendants be

reflected on the Court’s docket and that all future pleadings, Orders, and other papers be served on

him.
        Case 6:20-cv-00533-ADA Document 55 Filed 04/19/21 Page 2 of 3




Dated: April 19, 2021              Respectfully submitted,
                                   /s/ Kuan-Chieh Tu
                                   Jason W. Cook
                                   Texas Bar No. 24028537
                                   Shaun W. Hassett
                                   Texas Bar No. 24074372
                                   MCGUIREWOODS LLP
                                   2000 McKinney Avenue, Suite 1400
                                   Dallas, TX 75201
                                   Telephone: (214) 932-6400
                                   Facsimile: (214) 932-6499
                                   jcook@mcguirewoods.com
                                   shasset@mcguirewoods.com

                                   Tyler T. VanHoutan
                                   Texas Bar No. 24033290
                                   MCGUIREWOODS LLP
                                   600 Travis St., Suite 7500
                                   Houston, TX 77002
                                   Telephone: (713) 571-9191
                                   Facsimile: (713) 571-9652
                                   tvanhoutan@mcguirewoods.com

                                   Justin R. Lowery (pro hac vice)
                                   MCGUIREWOODS LLP
                                   800 East Canal Street
                                   Richmond, VA 23219
                                   Telephone: (804) 775.1000
                                   Facsimile: (804) 775.1061
                                   jlowery@mcguirewoods.com

                                   Kuan-Chieh Tu
                                   Texas Bar No. 24090443
                                   MCGUIREWOODS LLP
                                   2 Embarcadero Center, Suite 1300
                                   San Francisco, CA 94111
                                   Telephone: (415) 490-0918
                                   Facsimile: (415) 844-1928
                                   gtu@mcguirewoods.com

                                   J. Mark Mann
                                   Texas Bar No. 12926150
                                   G. Blake Thompson
                                   Texas Bar No. 24042033
                                   MANN | TINDEL | THOMPSON
                                   300 West Main Street


                                      2
         Case 6:20-cv-00533-ADA Document 55 Filed 04/19/21 Page 3 of 3




                                             Henderson, Texas 75652
                                             Telephone: (903) 657-8540
                                             mark@themannfirm.com
                                             blake@themannfirm.com

                                             Counsel for Defendants Huawei Technologies Co.,
                                             Ltd. and Huawei Technologies USA Inc.




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that on April 19, 2021, all counsel of record who have appeared in this case are being served with

a copy of the foregoing via the Court’s CM/ECF system


                                             /s/ Kuan-Chieh Tu
                                             Kuan-Chieh Tu




                                                3
